Opinion of the court by
The facts in this case are identical with those in the case of the Chicago Building   Manufacturing Company v. Pewthers. That case was commenced before the same justice, change of venue taken to the same probate court. The judgments in the probate and district courts are the same in both cases, and the appeal taken in the same manner. And for the reasons stated in that case, the judgment of the district court of Payne county in this case is hereby affirmed at the cost of the appellant.
It is so ordered; and the district court of Payne county is hereby directed to return all of the papers certified to that court by the probate court of said county, with directions to that court to return the original papers from the justice's court to said justice.
Burford, C. J., having presided in the court below, not sitting; all of the other Justices concurring. *Page 732